            Case 1:21-cv-04722-LGS Document 6 Filed 07/30/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 CRISTIAN SANCHEZ,                                            :
                                              Plaintiff,      :   21 Civ. 4722 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 ELECTRIC SOLIDUS LLC,                                        :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order dated June 10, 2021, required the parties to file a proposed case

management plan and joint letter seven (7) days before the initial pretrial conference;

        WHEREAS, the initial pretrial conference is currently scheduled for August 5, 2021, at

10:50 a.m.;

        WHEREAS, Defendant Electric Solidus LLC has not appeared, and Plaintiff has not filed

proof of service on the docket;

        WHEREAS, the parties failed to timely submit the joint letter or proposed case

management plan; it is hereby

        ORDERED that if Plaintiff has been in communication with Defendant, then the parties

shall file the joint status letter and proposed case management plan as soon as possible and no

later than August 2, 2021, at noon. If Plaintiff has not been in communication with Defendants,

she shall file a status letter regarding her efforts to serve Defendants and request an adjournment

of the initial conference as soon as possible and no later than August 2, 2021, at noon.

Dated: July 30, 2021
       New York, New York
